DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2021 has been entered.
 	Claim 2, 4, 6, 10-12, 24 has/have been canceled, and claims 1, 3, 5, 7-9, 13-23 and 25-26 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-9, 13-23 and 25-26  are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO2015/027086; of record) in view of Lee et al. (KR101555239; of record), Shin et al. (2016, Materials; published on 2/19/2016) and Caldwell et al. (US 6,284,503; of record).
Williams et al. teach a method of making a spheroid by providing a suspension including one or more biologically-relevant materials dispersed within a biocompatible medium, and then bioprinted by extruding the suspension through a delivery pen and 
Williams et al. do not teach the step of depositing a triblock copolymer having an amphiphilic block structure with hydrophilic and hydrophobic properties onto a super-hydrophobic surface to form a biphilic surface on the super-hydrophobic surface, and bioprinting a droplet of the suspension atop the biphilic surface.
Lee et al. teach a method of forming cell spheroids onto a superhydrophobic surface by dropping a cell culturing droplet on a first surface that is hydrophilic to enable adhesion of the cell culture droplet to the surface, and the first surface is formed by treating at least a portion of the surface that has a second surface property, and the  second surface that is super-hydrophobic (p. 2, 8th para.). Lee et al. teach the superhydrophobic surface has a contact angle between water and surface of 150° or more (p.2). 
Shin et al. teach three-dimensional hydrogel array deposited on hydrophilic patterned spots (see Fig. 8), and the hydrophilic spots are formed on superhydrophobic surfaces (p. 10, 3.1. Cell Patterning for Cellular Interaction Studies), and the superhydrophobic surface with indentation patterns used for cell spheroid culture (p.11-12, 3.2. Functional Cell Spheroid Culture; Fig. 9). 

Williams et al. in view of Lee et al. and Shin et al. do not teach that the hydrophilic surface is formed with a triblock copolymer having an amphiphilic block structure (i.e. poloxamer).
Caldwell et al. teach the use of polymeric block copolymer surfactant capable of adsorbing onto a hydrophobic surface, and the polymeric block copolymer has the general formula of (HO-PEO)a(PPO)b (col. 4, lines 11-25; col. 7, lines 9-25). PEO is for polyethylene oxide (i.e. polyoxyethylene) and PPO is polypropylene oxide (i.e. polyoxyprophylene). Caldwell et al. teach the use of Pluronic F108, as an example of the block copolymer, coated on a hydrophobic surface for the adhesiveness of NIH 3T3 cells (Fig. 2; col. 5, lines 8-10). 
It would have been obvious to a person skilled in the art to use the first hydrophilic surface forming by PEO-PPO block copolymer such as Pluronic F108 as taught by Caldwell et al. deposited on the superhydrophobic surface taught by Lee et al. or Shin et al. for the forming cell spheroids prior to bioprinting as taught by Williams et al. with a reasonable expectation of success. 
This is because the hydrophilic surface formed on the superhydrophobic surface taught by Lee et al. and Shin et al. is used for forming cell spheroids, consistent with the method of Williams et al. that is directed to the formation of cell spheroids, and Caldwell et al. teach that Pluronic F108 provides the hydrophilic surface on a hydrophobic surface. It is construed that Pluronic F108 inherently possesses an amphiphilic 
Regarding claims 3, 5 and 20, Williams et al. teach that the biocompatible medium is a hydrogel including collagen type I (para. [0008], [0035],[0036]).
Regarding claim 9, Williams et al. teach a direct-write printing of cells (para. [0063]).
Regarding claim 15, Williams et al. teach the size of the spheroid is between 1500 and 2500 micron (i.e. 1.5-2.5 mm) (para. [0057]).
Regarding claims 16-17, Williams et al. teach the step of incubating the individual spheroids at 37°C in a 5% CO2 environment (para. [0058]), and thus meet the limitation. While Williams et al. do not particularly disclose the culturing step in a cell culture medium, however, one skilled in the art would recognize that the step of suspension culture and incubation step taught by Williams et al. would be carried out in the present of a cell culture medium. Thus, it would have been obvious to a person 
Regarding claim 18 or claim 22 directed to the cells being selected from the listed species, Williams et al. teach neurons, cardiomyocytes, myocytes, islets of Langerhans, osteocytes, hepatocytes, Kupffer cells, hepatocyte, fibroblasts, myoblast, satellite cells, endothelial cells, adipocytes, preadipocyte or biliary epithelial cells (para. [0039]).
Regarding claim 21 directed to the mixture of cells comprising stromal vascular cells from an adipose stromal vascular fraction and intact pancreatic islets or islet cells, Williams et al. teach the use of adipose stromal vascular fraction cells for making a spheroid (see Example 1). Although Williams et al. do not particularly teach the mixture of adipose stromal vascular fraction cells with pancreatic islet cells, however, Williams et al. teach that one or more biologically-relevant materials comprise magnetic beads, stromal vascular fraction cells, stem cells, one or more relevant cells or combination thereof (para. [0008]), and the one or more relevant cells include islets of Langerhans which include pancreatic islet cells among various different types of cells (para. [0039]).
Thus, it would have been obvious to one skilled in the art to try the combination of adipose stromal vascular fraction cells and cells of islets of Langerhans as one possible combination as taught by Williams et al. with a reasonable expectation of success.
Regarding the limitation directed to the stem cell being embryonic stem cell, adult stem cell or pluripotent stem cell (claims 25-26), Williams et al. teach that the stromal vascular fraction contains a number of cell types including mesenchymal stem cells 
Regarding the limitation directed to the triblock copolymer being dissolved and going into solution when the spheroid is incubated in an aqueous solution, thereby allowing for minimally disruptive spheroid removal from the super-hydrophobic surface, this limitation is interpreted as a property of the triblock copolymer rather than an active step required for the claimed method of making a spheroid. 
Since it is considered that the features are inherent features of the triblock copolymer (water soluble and phase transition properties). Therefore, when the method steps from the combined teachings of the cited references are carried out, the claimed dissolution of the triblock copolymer and facilitation of the release of the spheroids would be inherently achieved because the combined teachings of the cited references utilize the identical triblock copolymer as claimed in the method.
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 5, 7-9, 13-23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,059,921 in view of Lee et al. (supra), Shin et al. (supra) and Caldwell et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘921 patent disclose a method of bioprinting a spheroid comprising one or more relevant cells in a biocompatible medium. The claims of the ‘921 patent do not disclose the bioprinting is onto the hydrophilic material deposited on a superhydrophobic surface having water contact angle of greater than about 150°. Lee et al. and Shin et al. teach the formation of spheroids comprising cells using a hydrophilic region/spot formed on a superhydrophobic surface (see discussion above in the 103 rejection). Thus, it would have been obvious to a person skilled in the art to use the surface taught by Lee et al. and Shin et al. for the method of the ‘921 patent with a reasonable expectation of success. Regarding the hydrophilic material being triblock copolymer with an amphiphilic block structure, Caldwell et al. teach that a block copolymer of PEO and PPO, Pluronic F108, can be used to form a hydrophilic region/spot on a hydrophobic surface, and Pluronic F108 has an amphiphilic block structure as claimed (i.e. poloxamer). Regarding the stem cells (claims 25-26), while the claims of ‘921 patent do not disclose stem cells, however, the stromal vascular fraction cells of the ‘921 patent inherently include adipose stem cells (i.e. adult stem cells) as claimed in the instant application. Thus, it would have been obvious to a person skilled in the art to use the block copolymer of Caldwell et al. for the hydrophilic region/spot of . 
Regarding the limitation directed to the triblock copolymer being dissolved and going into solution which facilitate release of the spheroid from the super-hydrophobic surface, while the claims of the ‘921 patent do not teach the limitation, however, it is considered that the features are inherent features of the triblock copolymer (water soluble and phase transition properties). Since the claims of the ‘921 disclose polyoxyethylene-polyoxypropylene block copolymer, which Pluronic F127 is exemplified (see col. 7, lines 19-20 of the ‘921 patent*), and the claimed feature is due to the inherent properties of the copolymer, it is expected that the combined teachings of the claims of the ‘921 patent in view of Lee, Shin and Caldwell would meet the new limitation. 
Thus, the claims of the ‘921 in view of Lee et al. and Shin et al. in further view of Caldwell et al. render the claims of the instant application obvious.
	*It is noted that the specification of the reference patent can be relied upon in the double patenting rejection if the specification is used as a dictionary to learn the meaning of a term in the claim. The claim of the ‘921 patent discloses polyoxyethylene-polyoxypropylene block copolymer, and the meaning of the term is relied upon the disclosure of the specification. See MPEP§804(II)(B)(2)(a).

Response to Arguments
The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 

Applicant amended the claims to disclose a wherein clause such that the triblock copolymer is dissolved and goes into solution when the spheroid is incubated in an aqueous solution, allowing for minimally disruptive spheroid removal. As discussed in the claim rejection above, the limitation is interpreted as a property of the triblock copolymer rather than an active step to release the spheroid from the superhydrophobic surface by dissolving the triblock copolymer in an aqueous solution. Thus, the alleged feature does not provide patentable weight in determining patentability.
It is the Examiner’s position that the combined teachings of the cited references render the claimed invention obvious for the same rationale as discussed in the previous OA. 
Regarding the double patenting rejection, the same reasoning for the 103 rejection is applicable. It is noted that applicant indicated to consider filing a terminal disclaimer when double patenting is the only remaining issue. 
The Examiner considers that the key difference between the teachings of the cited references and the claimed invention that would make the claimed invention unobvious is to have the step of removing the spheroid formed on top of the super-hydrophobic surface via a coating of a triblock copolymer is to dissolve the triblock copolymer by incubating in an aqueous solution. While it is known in the art that the triblock copolymer is water-soluble, however, there is no teaching or suggestion in the art that dissolution of the triblock copolymer to remove a cell-hydrogel droplet as a spheroid attached to a superhydrophobic surface via a triblock copolymer.


	Claims 1, 18 and 21: 
“…and incubating the spheroid in an aqueous solution to dissolve the triblock copolymer to remove the spheroid , and thereby obtaining the spheroid comprising one or more cell or tissue.”


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632